2020 IL App (1st) 172011

                                         No. 1-17-2011

                               Opinion filed September 29, 2020.

                                                                                 Second Division

______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County
                                          )
      v.                                  )     2015 CR 9731
                                          )
JUAN ZAMORA,                              )     The Honorable
                                          )     Ursula Walowski,
      Defendant-Appellant.                )     Judges Presiding.
______________________________________________________________________________

       JUSTICE LAVIN delivered the judgment of the court, with opinion.
       Justices Pucinski and Cobbs concurred in the judgment and opinion.

                                             OPINION


¶1     Following a bench trial, defendant Juan Zamora was found guilty of failing to provide

humane care and treatment for, and abusing, his 10 dogs, in violation of the Humane Care for

Animals Act (the Act). 510 ILCS 70/3(a)(4), 3.01 (West 2014). On appeal, defendant asserts the

evidence was insufficient to sustain his convictions because the evidence generally showed he

treated his dogs well and they had not sustained physical or psychological injuries. He also

contends that section 3(a)(4) of the Act, which criminalizes the failure to provide “humane care
No. 1-17-2011


and treatment,” is unconstitutionally vague. For the following reasons, we affirm the trial court’s

judgment.

¶2                                           I. Background

¶3     The State charged defendant with three counts of violating the Act and ultimately

proceeded to trial on two counts. Specifically, the State alleged that defendant “knowingly failed

to provide humane care and treatment for each of the ten (10) pit bull mix dogs *** in his care or

control,” and had previously been convicted of the same offense. 510 ILCS 70/3(a)(4) (West

2014). Additionally, the State alleged that defendant committed animal cruelty in that he

“knowingly beat, cruelly treated, tormented, starved, overworked, or otherwise abused ten (10)

animals *** to wit: kept the animals caged or chained in filthy conditions and without access to

food or water,” and had previously been convicted of the same offense. 510 ILCS 70/3.01 (West

2014). The State subsequently amended the latter count by striking allegations that he “beat” and

“starved” the dogs.

¶4     At trial, Officer Joseph Chausse, the State’s sole witness, testified that he was assigned to

the animal crimes team and received special training on dogs. His training included instruction

on their living environment, crimes and cruelty against them, and devices they were subjected to.

For example, heavy chains with springs were used on dogs being trained for dog fighting. He

also learned about treadmills used to facilitate dog fighting. Furthermore, he learned to rate the

weight and size of a dog on a scale from one to five.

¶5     On June 4, 2015, Officer Chausse’s team executed a search warrant at defendant’s house

(9741 South Avenue L). Only defendant’s 10 dogs were home. In the basement, Officer Chausse

observed “different sections of the basement that were cordoned off by wood paneling.” These

sections contained dogs tethered to thick, heavy chains. Officer Chausse acknowledged,



                                                -2-
No. 1-17-2011


however, that he did not actually touch, measure or weigh those chains. Furthermore, he did not

see any dogs with neck injuries from wearing too heavy of a chain. Springs were also located.

¶6     Four dogs were contained inside the cordoned off sections, standing on newspaper that

was saturated with urine and feces. Officer Chausse testified that he a few piles of feces but did

not know precisely how many piles. Additionally, three smaller dogs were in carrying cages

lined with hay. One cage holding two puppies contained many feces. Officer Chausse

acknowledged that he did not see any dogs with feces on their bodies, or any emaciated or

dehydrated dogs, and that one photograph depicted food and water. Moreover, Officer Chausse

found a breeding harness, used by tethering both dogs to the harness until they mate, as well as a

commercial grade treadmill and a homemade treadmill. In the yard, other dogs were inside 10-

foot by 4-foot cages that had roofs with openings. The cages lacked a solid floor so that bodily

waste would go right through the cage to the ground. According to Officer Chausse, “it was kind

of hard for them to walk around” without a flat surface. Photographs of the dogs housed outdoors

were also admitted into evidence.

¶7     Chicago Animal Care and Control took all of the dogs into custody for physical and

psychological evaluations. No evidence was presented as to the results. In addition, Officer

Chausse acknowledged that he did not apply the aforementioned scale to the dogs that day and

saw no evidence that any dog was overworked. When asked on cross-examination whether he

had seen any evidence that defendant “tormented” these animals, Officer Chausse responded

affirmatively, citing the heavy chains, the urine-saturated paper and the numerous feces. All

photographs of the scene were admitted into evidence.

¶8     Officer Chausse further testified that at about 3:40 a.m. on June 8, 2015, he went to the

police station and met defendant, who said he owned all of the pit bulls found at his home. He



                                               -3-
No. 1-17-2011


purchased one dog and obtained the others from a known dog fighter. In addition, defendant

explained that he built the cages in the basement to separate the dogs so they would not tackle

each other, and that the chains constricted the dogs within the makeshift cages. Defendant also

explained that he purchased one treadmill, made the other one himself and exercised each dog

for 20 minutes per day. He used the harness to breed his dogs. Furthermore, defendant

acknowledged that one dog had a scar on its muzzle from fighting with the other dogs, while

another dog had a scar on its neck because a veterinarian removed its vocal cords.

¶9     The trial court denied defendant’s motion for a directed finding and the defense rested

without presenting any evidence.

¶ 10   The trial court found Officer Chausse testified clearly and credibly as to his experience,

observations and discussion with defendant. Although the court appreciated defense counsel’s

argument that there was no evidence of psychological or physical injury to the dogs, the court

found that “this is not humane care and treatment. This is abuse.” In reaching this conclusion, the

court noted the quantity of dogs, the lack of cage floors, the chains, the makeshift cages, the

treadmills and the harness. The court stated, “I see the chains whatever weight they are.”

Moreover, the court stated, “This is not how you treat dogs, put them in a basement with a bunch

of newspapers and nothing else and where they, you know, have to go to the bathroom on this

and then they’re just chained in those certain areas, with the types of chains and the type of

cages.” The trial court subsequently denied defendant’s motion for a new trial and sentenced him

to concurrent year-long prison terms.

¶ 11                                       II. Analysis

¶ 12                               A. Sufficiency of the Evidence




                                                -4-
No. 1-17-2011


¶ 13   On appeal, defendant first asserts the evidence was insufficient to sustain his convictions

because the evidence largely showed that he was a considerate dog owner with healthy dogs.

¶ 14   When reviewing the sufficiency of the evidence, we determine whether, in viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime proven beyond a reasonable doubt. People v. Mehta, 2020 IL

App (3d) 180020, ¶ 14. We must allow all reasonable inferences from the record in favor of the

prosecution. Id. The testimony of a single, credible witness is sufficient to sustain a conviction.

People v. Smith, 185 Ill. 2d 532, 541 (1999). Furthermore, the trier of fact is not required to

disregard inferences that flow from the evidence. People v. Lee, 2015 IL App (1st)132059, ¶ 50.

¶ 15   Section 3(a)(4) of the Act states that “[e]ach owner shall provide for each of his or her

animals *** humane care and treatment.” 510 ILCS 70/3(a)(4) (West 2014). While section 3

does not define “humane care and treatment,” courts use common sense in determining whether

an animal was deprived of this entitlement. People v. Kirkpatrick, 2020 IL App (5th) 160422,

¶ 47. Additionally, evidence that an animal’s owner failed to consider the animal’s health and

well-being as a personal of ordinary intelligence would have done is sufficient to establish that

the animal was deprived of humane treatment and care. Id. ¶ 50. Furthermore, section 3.01(a) of

the Act states that “[n]o person or owner may beat, cruelly treat, torment, starve, overwork or

otherwise abuse any animal.” 510 ILCS 70/3.01(a) (West 2014).

¶ 16   Here, the evidence shows that defendant failed to provide his dogs with humane care and

treatment. Specifically, the dogs that defendant housed outside lacked appropriate cage floors.

Contrary to defendant’s suggestion, the photographs of the dogs resting their paws on the slim

wooden beams supporting the cages do not rebut Officer Chausse’s testimony that it was difficult




                                                -5-
No. 1-17-2011


for the dogs to walk solely on the metal wire. In the basement, some of the dogs were in

makeshift cages.

¶ 17   Furthermore, defendant allowed the dogs’ bodily waste to accumulate. On appeal,

defendant argues, “[l]ife teaches that, when dogs drink water and eat food, they will eventually

expel the same in the form of urine and feces.” Yet, defendant appears to have missed the lesson

that dog owners must take measures to properly dispose of their dogs’ waste because the dogs

cannot do it for themselves. While Officer Chausse’s team may not have made a point of

photographing every misplaced feces Officer Chausse saw, the trial court was nonetheless

entitled to find his testimony regarding the dogs’ bodily waste was credible. The photographs

also show that conditions were filthy.

¶ 18   Defendant’s omissions in care and treatment did not reflect compassion or consideration

for the dogs in supervising their wellbeing. Additionally, the absence of evidence showing that

the dogs appeared overworked, emaciated or dehydrated does not ameliorate other inhumane

conditions. When viewing the evidence in the light most favorable to the prosecution, we find

the evidence was sufficient to sustain defendant’s conviction for violating section 3 of the Act.

¶ 19   The evidence was also sufficient to show that defendant cruelly treated, tormented or

abused his dogs, as set forth in section 3.01 of the Act. The photographs support the trial court’s

inference that the chains were heavy, notwithstanding that Officer Chausse did not weigh the

chains. Additionally, the presence of treadmills and defendant’s statement that he exercised the

dogs for 20 minutes per day indicated that he forced physical activity upon the dogs indoors,

rather than giving them natural exercise outdoors. Furthermore, Officer Chausse testified that

heavy chains and treadmills are used to facilitate dog fighting, while defendant testified that he

obtained the dogs from a known dog fighter, The trial court was entitled to consider such



                                                -6-
No. 1-17-2011


testimony, not to mention the presence of a breeding harness, in determining whether

defendant’s treatment of the dogs reflected something other than mere companionship.

Moreover, the court was entitled to find it was abusive to require the dogs to wallow in their own

bodily waste.

¶ 20    Defendant nonetheless argues that the State failed to prove that the dogs suffered from

any physical or psychological problems, precluding a finding of guilt. Yet, the plain language of

section 3.01 does not require that the dogs have demonstrable physical or psychological injury.

See People v. Collier, 2020 IL App (1st) 162519, ¶¶ 11, 13, 20 (finding evidence was sufficient

to sustain the defendant’s conviction under section 3.01(a) despite his assertion that his dogs

were generally in good health). Neither does the language of section 3(a)(4). See also

Kirkpatrick, 2020 IL App (5th) 160422, ¶ 51 (rejecting the defendant’s suggestion that the State

failed to prove her dogs were in imminent danger or that she would not have corrected conditions

if given an opportunity, as neither propositions were elements of section 3(a)(4)). We further find

the legislature did not intend to permit cruel treatment so long as it does not leave a physical or

psychological mark.

¶ 21                                        B. Vagueness

¶ 22    Next, defendant contends that section 3(a)(4) of the Act is unconstitutionally vague

because it fails to define “humane care or treatment.” While defendant’s opening brief failed to

specify whether he is raising a facial or as-applied challenge to the statute, his reply brief

clarifies his position that the statute is facially invalid. We review the constitutionality of a

statute de novo. People v. Curtis, 407 Ill. App. 3d 1042, 1047 (2011).

¶ 23    A vagueness challenge implicates due process in that statutes must give persons of

common intelligence fair notice of what the law demands of them. In re T.B., 2019 IL App (1st)



                                                 -7-
No. 1-17-2011


191041, ¶ 88 (citing United States v. Davis, 588 U.S. _, _, 139 S. Ct. 2319, 2325 (1993)). In

addition, a criminal law may be unconstitutionally vague where either (1) the statute fails to

provide the manner of notice that would enable a person of ordinary intelligence to comprehend

what is prohibited; or (2) the statute fails to provide explicit standards for the individuals who

apply it, thereby authorizing or encouraging arbitrary and discriminatory enforcement of the

statute. People v. Law, 202 Ill. 2d 578, 582-83 (2002). Yet, precise guidance and perfect clarity

are not required. See Curtis, 407 Ill. App. 3d at 1048. A statute is not rendered vague due to the

potential for occasional difficulty in determining whether the government has proven the

incriminating fact; instead, a statute is vague due to the indeterminacy in identifying what

incriminating fact the statute requires. People v. Plank, 2018 IL 122202, ¶ 23. Similarly, an act is

not unconstitutionally vague merely because a defendant can produce a hypothetical that brings

the meaning of certain terms in doubt. People v. Diestelhorst, 344 Ill. App. 3d 1172, 1187

(2003). We generally examine vagueness challenges, including facial vagueness challenges, in

light of the particular circumstances of the case at hand. People v. Einoder, 209 Ill. 2d 443, 451

(2004); cf. Johnson v. United States, 576 U.S. 591, 593, 596-98, 603 (2015) (finding that

regardless of whether the statute was vague in all applications, it was unconstitutionally vague

where it required courts to consider how a crime is ordinarily committed, rather than the specific

facts of the crime or the elements of the crime); see also United States v. Cook, 2020 WL

4782067, * at 3, 5, 7, __ F.3d. __, __ (7th Cir. 2020) (finding “Johnson did not alter the general

rule that a defendant whose conduct is clearly prohibited by a statute cannot be the one to make a

facial vagueness challenge”).

¶ 24   Moreover, a statute is presumed to be constitutional and the challenging party has the

burden of demonstrating that the statute is invalid. Curtis, 407 Ill. App. 3d at 1047. Reviewing



                                                -8-
No. 1-17-2011


courts must construe the statute to uphold its constitutionality if reasonably possible and must

resolve any doubt in favor of the statute’s validity. People v. Falbe, 189 Ill. 2d, 635, 639 (2000).

Additionally, courts must ascertain and effectuate the legislature’s intent, which is best indicated

by the plain an ordinary meaning of the statute’s language. Id. Courts may also consult

contemporary dictionaries to ascertain an undefined statutory term’s ordinary and popularly

understood meaning. People v. Witherspoon, 2019 IL 123092, ¶ 21. Common sense cannot be

suspended. Curtis, 407 Ill. App. 3d at 1048.

¶ 25   We find defendant cannot demonstrate that section 3(a)(4) fails to sufficiently enable a

person of ordinary intelligence to understand what conduct the statute criminalizes or that it fails

to provide police officers and the courts explicit standards. As stated, section 3(a)(4) requires that

“[e]ach owner shall provide for each of his or her animals *** humane care and treatment.” 510

ILCS 70/3(a)(4) (West 2014). Additionally, “Humane” conduct is “marked by compassion,

sympathy, or consideration for humans or animals.” (Internal quotation marks omitted.) Curtis,

407 Ill. App. 3d at 1049 (quoting Merriam–Webster Online Dictionary (2010), available at

http://www. merriam-webster. com/dictionary/humane (last visited Feb. 23, 2011)). We also

observe that Merriam Webster’s Dictionary defines “care,” in the sense of “charge” or

“supervision,” as “responsibility for or attention to health, well-being, and safety under a

doctor’s care.” Merriam–Webster Online Dictionary (2014), available at http://www.merriam-

webster.com/dictionary/care (last visited Sep. 10, 2020)). That dictionary also defines

“treatment,” in pertinent part, as “the act or manner or an instance of treating someone or

something: such as *** conduct or behavior towards another.” Merriam–Webster Online

Dictionary (2014), available at http://www.merriam-webster. com/dictionary/treatment (last

visited Sep. 10, 2020)). Given the readily understandable meaning of these terms, section 3(a)(4)



                                                -9-
No. 1-17-2011


does not suffer from indeterminacy in identifying what incriminating fact the statute

contemplates. See Plank, 2018 IL 122202, ¶ 23.

¶ 26   We find a person of ordinary intelligence would understand that defendant failed to

provide humane care and treatment for his dogs in this instance. Briefly stated, in taking

responsibility for the dogs and conducting himself toward them, defendant did not demonstrate

compassion, sympathy or consideration for the dogs when he failed to provide an adequate

habitat or ensure that bodily waste did not accumulate. Cf. Law, 202 Ill. 2d at 583-85 (finding the

statute criminalizing the act of permitting an intoxicated minor to leave the actor’s residence was

vague where it potentially required the actor to commit the offense of unlawful restraint, did not

otherwise specify how to permit the minor from leaving and created a dilemma in choosing

which offense to commit). This scenario falls within the “heartland” of the statute. See Salman v.

United States, 137 S. Ct. 420, 428-29 (2016) (finding that neither the statute nor caselaw

applying it left “grave uncertainty” or “hopeless indeterminacy” per Johnson, that the

defendant’s conduct fell within “the heartland” of the rule, and, thus, it unnecessary to consider

more difficult scenarios). In the absence of any uncertainty, those applying the law would not be

encouraged to enforce it in an arbitrary or discriminatory manner. Furthermore, this court has

already found that the “humane care and treatment” language provides sufficient standards for

officers and triers of fact to engage in unbiased application of the statute. Curtis, 407 Ill. App. 3d

1049. Defendant has not otherwise shown that the application of the statute lends itself to

moment-to-moment judgment. See City of Chicago v. Morales, 527 U.S. 41, 60 (1999).

¶ 27   Here, defendant’s conduct fell squarely within the statute. Accordingly, we need not

consider the hypothetical scenarios in which he believes applying the statute would be less clear.

¶ 28                                      III. Conclusion


                                                - 10 -
No. 1-17-2011


¶ 29   The evidence was sufficient to sustain the trial court’s determination that defendant failed

to provide his dogs with humane care and treatment, and that he cruelly treated, tormented or

abused them. Additionally, defendant cannot demonstrate that section 3(a)(4) of the Act is

unconstitutionally vague.

¶ 30   For the foregoing reasons, we affirm the trial court’s judgment.

¶ 31   Affirmed.




                                              - 11 -